EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mary Breiner on 08/23/2022.
The application has been amended as follows: 
A- Claim 6 has been canceled.
B- Claim 1 has been amend as follows:
	-At the end of claim 1, the period “.” has been replaced with --; and--.
	-On a new line, the following expression has been added:
	--wherein a single actuator provides movement to simultaneously adjust nozzles of the first pair of suction nozzles and nozzles of the second pair of suction nozzles transversely to the feed path.--
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 13 are allowable for setting forth a slitter-scorer machine comprising a scoring unit and a slitting unit arranged in sequence along a feed path, wherein the slitting unit has two sets of cutting tools for cutting a corrugated cardboard sheet into a plurality of longitudinal strips and into two lateral trims, wherein a first pair of suction nozzles is provided to the first slitting unit and a second pair of suction nozzles is provided to the second slitting unit, and wherein a single actuator provides movement to simultaneously adjust nozzles of the first pair of suction nozzles and nozzles of the second pair of suction nozzles transversely to the feed path.
For example, Adami (2006/0075864) teaches a slitter-scorer machine comprising a scoring unit (5A, 5B) and a slitting unit (7A, 7B) arranged in sequence along a feed path, wherein the slitting unit has two sets of cutting tools for cutting a corrugated cardboard sheet into a plurality of longitudinal strips and into two lateral trims.
Adami does not teach wherein a first pair of suction nozzles is provided to the first slitting unit and a second pair of suction nozzles is provided to the second slitting unit, and wherein a single actuator provides movement to simultaneously adjust nozzles of the first pair of suction nozzles and nozzles of the second pair of suction nozzles transversely to the feed path.
Jobst (5,393,294) teaches a slitter-scorer machine having slitting units 10 each having a pair of suction nozzles for suctioning cut trims. Jobst, however, does not teach a single actuator provides movement to simultaneously adjust nozzles of the first pair of suction nozzles and nozzles of the second pair of suction nozzles transversely to a feed path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/           Examiner, Art Unit 3724